DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
1. 	Applicant's election of the semiconductor package claims 1-14, without traverse, has been acknowledged.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (US Pat. 6674159, hereinafter Peterson) in view of Song (US Pat. 8928129).

Regarding claim 1, Peterson discloses a semiconductor packaged (SP), comprising:
a semiconductor die/microelectronic device (300 in Fig. 12B; col. 22, line 28); 
an operational component (see light sensitive structure 302 in Fig. 12B; col. 22, line 36) on an active surface of the semiconductor die; 
a cover/cap (916 in Fig. 12B; col. 22, line 43) coupled to the active surface of the semiconductor die and covering the operational component, the cover comprising a monolithic structure including a vertical portion and a horizontal portion, a hollow area/space (132 in Fig. 12B; col. 22, line 38) between the cover and the operational component; and 
a mold compound/MC (encapsulate 128 in Fig. 12B; col. 22, line 41) covering the semiconductor die and a portion of the cover           
(Fig. 12B).
Peterson does not explicitly teach the MC covering the cover.
	Song teaches a SP having a MC member covering a metal cover (see 270 and 181 respectively in Fig. 9; col. 8, lines 35-43) to provide added surface protection for the cover and the SP.
	Peterson and Song are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peterson, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the MC covering the semiconductor die and the cover, as taught by Song so that surface protection and the reliability can be improved in Peterson’s SP. 

Regarding claims 2 and 4-6 respectively, Peterson and Song teach substantially the entire claimed structure as applied to claim 1 above, including:
the SP further comprising a variety of sensors and components/devices/MEM in a variety of SP configurations (see col. 21, lines 60-62; col. 22, lines 60-65) to provide the desired application requirements wherein the cover/window comprises a variety of metallic elements, metal/alloys, etc., (col. 18, lines 13-18, 59-64; col. 10, lines 53-56; col. 11, lines 17-19) and wherein the cover being coupled and hermetically sealed to the active surface with a metal/braze alloy including solder, as required (col. 10, lines 25-30; col. 22, lines 60-65); 
the hollow area being inert (col. 10, lines 10-17);  
the cover being vertically aligned with a center of the SP (see 916 and 8 respectively in Fig. 12B); and 
the SP further providing the operational component being hermetically sealed (see col. 10, lines 8-17; col. 15, line 29).  

Regarding claim 7, Peterson and Song teach substantially the entire claimed structure as applied to claim 1 above, wherein Peterson further teaches a window cover having a tapered/slant outer edge/surface (see 26 in Fig. 12B; col. 22, line 45).
	Furthermore, the determination of parameters including dimensions (thickness, height/depth, length/width/diameter, etc.) of a lid/cover, die/chip/component, etc., a shape/profile of a lid/cover, a MC, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement within a cavity of a lid/cover, wire bonding defect reduction and improved hermeticity and reliability for the SP.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the cover having a slanted or stepped outer surface, so that the desired cavity dimensions with improved hermeticity and reliability can be achieved in Song and Peterson’s SP. 

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (US Pat. 6674159, hereinafter Peterson), Song (US Pat. 8928129) and further in view of Stradley et al., (US Pat. 4975762, hereinafter Stradley).

Regarding claim 3, Peterson and Song teach substantially the entire claimed structure as applied to claim 1 above, except the cover having a depth of no more than 1 mm.
	Stradley teaches a SP having a cover with a height/depth of about 2.9 mm (see 7 in Fig. 2; col. 6, lines 15-18) providing the desired cavity space and hermeticity therein.
Peterson, Song and Stradley are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peterson and Song, because they are from the same field of endeavor.
Furthermore, the determination of parameters including dimensions (thickness, height/depth, length/width/diameter, etc.) of a lid/cover, die/chip/component, etc., thickness/coverage of a MC, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement within a cavity of a lid/cover, wire bonding defect reduction and improved hermeticity and reliability for the SP.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the cover having a depth of no more than 1 mm, as taught by Stradley, so that the desired cavity dimensions with improved hermeticity and reliability can be achieved in Song and Peterson’s SP. 

5.	Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (US Pat. 6674159, hereinafter Peterson) in view of Stradley et al., (US Pat. 4975762, hereinafter Stradley).

Regarding claim 8, Peterson discloses a semiconductor packaged (SP), comprising:
a semiconductor die/microelectronic device (300 in Fig. 12B; col. 22, line 28); 
an operational component (see light sensitive structure 302 in Fig. 12B; col. 22, line 36) on the semiconductor die and being closer to a center of the semiconductor die than to an edge thereof (for example, see the 302 located in the center of 300 in Fig. 12B); 
a mold compound/MC abutting the semiconductor die (see encapsulate 128 and 300 respectively in Fig. 12B; col. 22, line 41); and         
a cover/cap (916 in Fig. 12B; col. 22, line 43) coupled to the semiconductor die and forming a cavity within the MC, the operational component in the cavity, the cavity having a given vertical dimension (see 132 in Fig. 12B; col. 22, line 38) 
 (Fig. 12B).
Peterson does not explicitly teach the vertical dimension being less than or equal to 1 mm from the semiconductor die to the cover.
Stradley teaches a SP having a cover with a vertical dimension/height of about 2.9 mm (see 7 in Fig. 2; col. 6, lines 15-18) providing the desired cavity space and hermeticity therein.
Furthermore, the determination of parameters including dimensions (thickness, height/depth, length/width/diameter, etc.) of a lid/cover, die/chip/component, etc., thickness/coverage of a MC, etc., in Chip Packaging and Interconnect technology art is a subject of routine experimentation and optimization to achieve the desired spacing requirement within a cavity of a lid/cover, wire bonding defect reduction and improved hermeticity and reliability for the SP.
Peterson and Stradley are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peterson,  because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate and select the cover having a the vertical dimension being less than or equal to 1 mm from the semiconductor die to the cover, as taught by Stradley, so that the desired cavity dimensions with improved hermeticity and reliability can be achieved in Peterson’s SP. 

Regarding claims 9-13 respectively, Peterson and Stradley teach substantially the entire claimed structure as applied to claim 1 above, wherein Peterson further teaches:
the SP further comprising a variety of sensors and components/devices/MEM in a variety of SP configurations (see col. 21, lines 60-62; col. 22, lines 60-65) to provide the desired application requirements wherein the cover/window comprises a variety of metallic elements, metal/alloys, etc., (col. 18, lines 13-18, 59-64; col. 10, lines 53-56; col. 11, lines 17-19) and wherein the cover being coupled and hermetically sealed  to the die with a metal/braze alloy including solder, as required (col. 10, lines 25-30; col. 22, lines 60-65), as required; 
the cover being vertically aligned with a center of the semiconductor die (see 916 and 300 respectively in Fig. 12B);
a hollow area/space (see 132 in Fig. 12B; col. 22, line 38)  between the cover and the semiconductor die; 
the hollow area being inert (col. 10, lines 10-17); and 
the SP further providing the operational component being hermetically sealed (see col. 10, lines 8-17; col. 15, line 29).  

6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al., (US Pat. 6674159, hereinafter Peterson), Stradley et al., (US Pat. 4975762, hereinafter Stradley) and further in view of Song (US Pat. 8928129).

Peterson and Stradley teach substantially the entire claimed structure as applied to claim 8 above, wherein Peterson teaches the MC abutting the side surface of the cover (see 128 and 916 respectively in Fig. 12B), but do not explicitly teach the MC abutting a top surface of the cover.
	Song teaches a SP having a MC member covering a top surface and side surfaces of a metal cover (see 270 and 181 respectively in Fig. 9; col. 8, lines 35-43) to provide added surface protection for the cover and the SP.
	Peterson, Stradley and Song are analogous art because they are directed to Semiconductor Device Packaging and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Peterson and Stradley, because they are from the same field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the MC covering the top surface and the side surface of the cover, as taught by Song, so that surface protection and the reliability can be improved in Stradley and Peterson’s SP. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811